Citation Nr: 1418283	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee disability, status post total knee replacement, evaluated as 20 percent disabling prior to September 1, 2010, and as 30 percent disabling beginning October 1, 2011, with a temporary total rating assigned from September 1, 2010, to October 1, 2011.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to an increased rating in excess of 20 percent for the left knee disability.  The St. Petersburg, Florida, RO now maintains jurisdiction in this case.  

In a November 2013 rating decision, the temporary total rating was assigned from September 1, 2010, to October 1, 2011, and a 30 percent rating was assigned from that day forward.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the left knee disability remains before the Board.   

The Board remanded the claim in August 2013 for additional development.  Unfortunately, the requested development has not yet been completed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 Remand, the Board requested that the private treatment records documenting the August 2010 total knee replacement be obtained and that if such records were not available, that the Veteran be so informed.  An October 2013 letter to this private provider requested records from August 2013-October 2013.  A November 2013 follow-up letter referenced the October 2013 letter and did not include different treatment dates.  A response from the provider indicated that the last records of treatment were dated in 2011.  

In November 2013, the Veteran informed VA that the dates of the records request were incorrect and that they should be from April 2010 to December 2010.  To date, a new request with the appropriate treatment dates has not been submitted to this provider. 

As the Board's August 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The private treatment records from April 2010 through 2011 must be obtained in order for this claim to be properly adjudicated.  

The Board notes that even if the correct request had been sent, the Veteran was not properly informed for their unavailability, as required by 38 C.F.R. § 3.159 (2013) and the August 2013 Remand.  This must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records from April 2010 through 2011 referenced above and in the August 2013 Remand.  If necessary, ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with this provider.  

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



